Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jesus Jehovah Emmanuel appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no. reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jehovah v. Clarke, No. 7:14-cv-00538-JPJ-RSB, 2015 WL 2195059 (W.D.Va. May 11, 2015), We .dispense with oral argument because the facts and legal .contentions are adequately presented in-the materials before this court and argument would not aid the decisional process.

AFFIR MED.